Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Angiolillo, J.), rendered May 29, 2002, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt beyond a reasonable doubt because his intoxication rendered him incapable of forming the requisite criminal intent (see Penal Law § 15.25). An intoxicated person can form the requisite criminal intent to commit a crime, and it is for the trier of fact to decide if the extent of the intoxication acted to negate the element of intent (see People v Taylor, 245 AD2d 399 [1997]; People v Bergamini, 223 AD2d 548, 549 [1996]; People v O’Keefe, 191 AD2d 464, 465 [1993]; People v Angel, 185 AD2d 356, 358 [1992]). Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see GPL 470.15 [5]).
The defendant’s remaining contentions either are without merit or do not require reversal. Ritter, J.P., Goldstein, Townes and Crane, JJ., concur.